        Case 2:18-cv-03723-NIQA Document 18-1 Filed 02/12/19 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR
              THE EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________
                                      :
JAMES EVERETT SHELTON                 :
                                      : No. 2:18-cv-03723-NIQA
                  Plaintiff           :
        v.                            :
                                      :
FCS CAPITAL LLC, EMIL YASHAYEV, :
                                      :
& BARRY SHARGEL                       :
                   Defendants         :

 AFFIDAVIT IN SUPPORT OF PLAINTIFF’S REQUEST FOR ENTRY OF DEFAULT

I, JAMES EVERETT SHELTON, declare under penalty of perjury that the following facts are

true and correct to the best of my knowledge, information, and belief:

1.     I am the Plaintiff Pro Se in this action.

2.     A Complaint was filed in this case on August 30, 2018.

3.     After Defendants appeared in this action and filed a Waiver of Service on September 24,

2018, the Court entered an Order on January 28, 2019 ordering Defendants to answer or

otherwise respond to Plaintiff’s Amended Complaint within fourteen (14) days. See ECF No. 16.

4.     The deadline for Defendants to answer or otherwise respond to Plaintiff’s Amended

Complaint was February 11, 2019.

5.     Defendants FCS Capital LLC, Emil Yashayev, and Barry Shargel have not requested an

extension of time with which to answer, move, or otherwise plead.

6.     Defendants are therefore in a state of default, and the Clerk should enter default against

defendants FCS Capital LLC, Emil Yashayev, and Barry Shargel.



Dated: 2/12/2019

                                                                   JAMES EVERETT SHELTON
